534 So. 2d 371 (1988)
Ex parte Joseph Bryant HOOKS.
(Re Joseph Bryant Hooks v. State of Alabama).
86-1593.
Supreme Court of Alabama.
July 29, 1988.
Rehearing Denied September 16, 1988.
Certiorari Denied January 23, 1989.
Thomas M. Goggans, Montgomery, for petitioner.
Don Siegelman, Atty. Gen., and William D. Little, Asst. Atty. Gen., for respondent.
Certiorari Denied January 23, 1989. See 109 S. Ct. 883.
PER CURIAM.
Having read and considered the record, together with the briefs and arguments of counsel, this Court has concluded that the judgment of the Court of Criminal Appeals *372 (Hooks v. State, 534 So. 2d 329 (Ala.Crim. App.1987)), must be affirmed. A.R.App.P. 39(k).
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.